

Exhibit 10.3
 
Amendment to Employment Agreement of Richard W. Turner
 
This Amendment to the Employment Agreement (this “Amendment”), is entered into
as of July 11, 2011, by and between Conmed Healthcare Management, Inc., a
Delaware corporation (the “Company”), and Richard W. Turner (“Employee”).
 
WHEREAS, Employee has been employed by the Company pursuant to an Employment
Agreement, dated as of January 26, 2007 between Employee and Pace Health
Management Systems, Inc., the Company’s predecessor-in-interest (the “Original
Employment Agreement”); and
 
WHEREAS, the Company and Employee desire to amend the Original Employment
Agreement as set forth below.
 
NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.           Amendment to Section 4.1 of the Original Employment
Agreement.  Section 4 of the Original Employment Agreement is hereby amended by
adding Section 4.3 at the end thereof:
 
“4.3        Notwithstanding anything in this Section 4 to the contrary, subject
to the Closing of the Merger, as such terms are defined in that certain
Agreement and Plan of Merger by and among the Company, Ayelet Investments LLC
and Ayelet Merger Subsidiary, Inc., dated as of the date hereof (the “Merger
Agreement”), and pursuant to Section 1.409A-3(j)(4)(ix)(B) of the Treasury
Regulations promulgated pursuant to Section 409A of the Internal Revenue Code of
1986, as amended, the provisions of Section 4.1 shall terminate at the Effective
Time, as defined in the Merger Agreement, and Employee shall be paid: (i)
immediately following the Effective Time, the payments described in Section
9.02(g) of the Merger Agreement, to the extent the Company has cash and cash
equivalents in excess of the Cash on Hand Amount as of the Effective Time (each
as defined in the Merger Agreement) (the “Available Payment”) and (ii) to the
extent that the Available Payment, if any, is less than $450,000, if Employee,
within 12 months of the Closing, is terminated without Cause or voluntarily
terminates his employment for Good Reason, the difference between $450,000 and
the Available Payment.”


2.           This Amendment shall be governed by, construed and enforced in
accordance with, the laws of the State of Delaware, and venue and jurisdiction
for any disputes hereunder shall be heard in any court of competent jurisdiction
in Delaware for all purposes.
 
3.           If any provision of this Amendment is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
shall nevertheless continue in full force and effect.
 
4.           Except as set forth in this Amendment, all other terms and
conditions of the Original Employment Agreement shall remain unchanged and in
full force and effect.
 
 
 

--------------------------------------------------------------------------------

 

5.           This Amendment may be executed in one or more counterparts and/or
by exchange of facsimile signature pages, each of which shall for all purposes
be deemed to be an original and all of which shall constitute the same
instrument.
 
[SIGNATURE PAGE FOLLOWS]
 
 
- 2 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed on its behalf as of the date first above written.



 
CONMED HEALTHCARE
 
MANAGEMENT, INC.
     
By:
/s/ Thomas W. Fry
   
Name:
Thomas W. Fry
   
Title:
Chief Financial Officer
     
EMPLOYEE:
     
/s/ Richard W. Turner
 
Richard W. Turner

 
 
 

--------------------------------------------------------------------------------

 
 